Opinion issued September 11, 2014




                                    In The

                             Court of Appeals
                                   For The

                        First District of Texas
                          ————————————
                            NO. 01-13-00081-CR
                            NO. 01-13-00082-CR
                            NO. 01-13-00083-CR
                            NO. 01-13-00084-CR
                          ———————————
             ADELINA MARGARITA BANUELOS, Appellant
                                      V.
                     THE STATE OF TEXAS, Appellee



                  On Appeal from the 253rd District Court
                           Liberty County, Texas
                Trial Court Case Nos. CR29761 and CR29763



                        MEMORANDUM OPINION

     Appellant, Adelina Margarita Banuelos, pleaded guilty to the felony offenses

of sexual assault of a child, indecency with a child by contact, second-degree
sexual performance by a child, and third-degree sexual performance by a child,

without an agreed recommendation from the state regarding punishment.1 The trial

court found appellant guilty and assessed punishment at twenty years’ confinement

for sexual assault, indecency with a child, and second-degree sexual performance

by a child and at ten years’ confinement for third-degree degree sexual

performance by a child, with the sentences to run concurrently. The trial court

certified that this is not a plea-bargain case and that appellant has the right to

appeal. Appellant timely filed notices of appeal.

      Appellant’s court-appointed appellate counsel has filed a motion to

withdraw, along with an Anders brief stating that the record presents no reversible

error and therefore the appeal is without merit and is frivolous. See Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396 (1967).

      Counsel’s brief meets the Anders requirements by presenting a professional

evaluation of the record and supplying us with references to the record and legal

authority. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; see also High v. State,

573 S.W.2d 807, 812−13 (Tex. Crim. App. 1978). Counsel indicates that he has

thoroughly reviewed the record and is unable to advance any grounds of error that

warrant reversal. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Mitchell v. State,

193 S.W.3d 153, 155 (Tex. App.—Houston [1st Dist.] 2006, no pet.). Counsel has

1
      See TEX. PENAL CODE ANN. §§ 21.11(a)(1), 22.011(a)(2)(A), 43.25(b), (c), (d), (e)
      (West 2011).
                                          2
also informed us that he delivered a copy of the brief to appellant and informed her

of her right to examine the appellate record and to file a response.2 See In re

Schulman, 252 S.W.3d 403, 408 (Tex. Crim. App. 2008). Appellant has not filed a

pro se response.

      We have independently reviewed the entire record in this appeal, and we

conclude that no reversible error exists in the record, there are no arguable grounds

for review, and therefore the appeal is frivolous. See Anders, 386 U.S. at 744, 87 S.

Ct. at 1400 (emphasizing that reviewing court―not counsel―determines, after full

examination of proceedings, whether appeal is wholly frivolous); Garner v. State,

300 S.W.3d 763, 767 (Tex. Crim. App. 2009) (reviewing court must determine

whether arguable grounds for review exist); Bledsoe v. State, 178 S.W.3d 824,

826−27 (Tex. Crim. App. 2005) (same); Mitchell, 193 S.W.3d at 155 (same).

Appellant may challenge our holding that there are no arguable grounds for appeal

by filing a petition for discretionary review in the Court of Criminal Appeals. See

Bledsoe, 178 S.W.3d at 827 & n.6.

      We affirm the judgment of the trial court and grant counsel’s motion to

withdraw.3   Attorney Stephen Christopher Taylor must immediately send the


2
      Counsel also has informed us that he has provided appellant a copy of the clerk’s
      records and the reporter’s record in these appeals.
3
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Court of Criminal
      Appeals. See Ex parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997).
                                           3
notice required by Texas Rule of Appellate Procedure 6.5(c) and file a copy of that

notice with the Clerk of this Court. See TEX. R. APP. P. 6.5(c). We dismiss all

other pending motions as moot.



                                 PER CURIAM
Panel consists of Justices Higley, Bland, and Sharp.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           4